                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

WILLIAMS D. EVANS, JR.,

             Petitioner,
                                             Case No. 4:16-cv-12332
v.                                           Hon. Terrence G. Berg

THOMAS WINN,

          Respondent.
_________________________________/

     ORDER DENYING PETITIONER’S MOTIONS FOR JUDICIAL
            NOTICE AND FOR RECONSIDERATION
     On August 21, 2018, the Court denied Petitioner’s habeas application

brought pursuant to 28 U.S.C. § 2254. Presently before the Court are two

post-judgment motions filed by Petitioner. In his Motion for Judicial
Notice Petitioner generally asserts that he was deprived of discovery

materials by Respondent that would have supported his habeas claims.

ECF No. 26. Petitioner’s Motion for Reconsideration asserts that the

Court failed to consider police reports and audio tapes that supported his

sufficiency of the evidence claim. ECF No. 27. The Motion for

Reconsideration also argues that the Court mischaracterized Petitioner’s

second claim: his trial counsel’s failure to object to a violation of his

confrontation rights. Id. Both motions are meritless.




                                     1
  Pursuant to Local Rule 7.1(h), a party seeking reconsideration must

demonstrate (i) a “palpable defect” by which the court and the parties

have been “misled,” and (ii) that “correcting the defect will result in a

different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable

defect” is an error that is “obvious, clear, unmistakable, manifest or

plain.” United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).

  With respect to Respondent’s failure to file an audio tape of

Petitioner’s statement to police and any police reports, the alleged error

would not result in a different disposition of the case. As explained in the

opinion denying the petition, habeas review of a sufficiency claim is
extremely narrow. The question is whether the finding by the state court

that sufficient evidence was presented “was so insupportable as to fall

below the threshold of bare rationality.” Coleman v. Johnson, 132 S. Ct.
2060, 2065 (2012). The murder weapon was found in Petitioner’s closet

with his DNA on it. While Petitioner contests the extent to which his

statement to police admitted responsibility, Petitioner indisputably

placed himself at the scene of the shooting in his statement. The evidence

presented at trial satisfied the “bare rationality” standard.

  Petitioner’s argument with respect to his second habeas claim is
incorrect. The Court did not misconstrue the claim. In his original habeas

petition, Petitioner claimed that evidence of an anonymous tip that led

an officer to his residence was admitted in violation of the Confrontation
Clause, and that his trial counsel was ineffective for failing to object. That

                                      2
was the claim passed upon by the Court in the opinion denying the

petition. See ECF No. 24 PageID.1483–85.

   Finally, Petitioner seeks copies of the police reports and the audiotape

of his statement. A court must provide discovery in a habeas proceeding

only “‘where specific allegations before the court show reason to believe

that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.’” Williams v. Bagley, 380 F.3d

932, 975 (6th Cir. 2004) (quoting Bracy v. Gramley, 520 U.S. 899, 908–09

(1997)). The materials requested by Petitioner will not affect the Court’s

determination that neither of his claims merit relief. The claims were
reasonably adjudicated by the state courts based on the record facts. See

Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011).

   Accordingly, it is ORDERED that Petitioner’s Motion for Judicial
Notice (ECF No. 26), and Motion for Reconsideration (ECF No. 27) are

DENIED.


   SO ORDERED.



Dated: February 12,            s/Terrence G. Berg
2019                           TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      3
                     Certificate of Service
     I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on
February 12, 2019.
                          s/A. Chubb
                          Case Manager




                                    4
